Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
Withdrawn claims 7, 10, 12-16 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The proposed amendments overcome the previous rejections because they require a thermal exchange unit positioned above a weir with is not disclosed in the prior art of the previous rejection.  
The closest prior art of record upon a further search after final regarding cooling devices placed above the forming wedge are all cited in notice of references included herein.   The closest prior art does not recite the structure of the thermal exchange element;
a tubular member comprising a proximal end, an open distal end opposite the proximal end, and a lumen extending longitudinally within the tubular member; and a thermal member disposed at least partially within the lumen of the tubular member, the tubular member extending distally beyond a distal end of the thermal member by a distance, wherein the thermal member comprises a material that is at least one of heated and cooled such that the material exchanges heat with the weir or a glass disposed thereon via radiative heat transfer through the open distal end of the tubular member, wherein the thermal member comprises: a sheath having a proximal end, a closed distal end, and a lumen extending longitudinally within the sheath, and an inner tube disposed at least partially within a lumen of the sheath, wherein an outer diameter of the inner tube is less than an inner diameter of the sheath such that a space is defined between an outer surface of the inner tube and an inner surface of the sheath, wherein when a thermal exchange fluid is introduced into and flows distally through a lumen of the inner tube, the thermal exchange fluid enters the space through an open distal end of the inner tube and then flows proximally through the space
any dependent claims are at least allowable for depending from claim 1 or 18
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/JODI C FRANKLIN/Primary Examiner, Art Unit 1741